Citation Nr: 1213562	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating for a left knee disability in excess of 10 percent prior to July 26, 2007, and in excess of 30 percent from September 1, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 






INTRODUCTION

The Veteran had active military service from September 1972 to April 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 10 percent disability rating for chondromalacia patella with osteoarthritis of the left knee.  In a September 2007 decision, the RO recategorized the Veteran's left knee disorder as status-post total left knee replacement.  The RO assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence for a left knee replacement effective July 26, 2007, and assigned a 30 percent disability rating from September 1, 2008.  


FINDINGS OF FACT

1.  Prior to July 26, 2007, the chondromalacia patella with osteoarthritis of the left knee is shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knee giving way; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 90 degrees, without objective evidence of limitation of extension or functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.  

2.  From September 1, 2008, the status-post total left knee replacement is shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knee giving way; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 80 degrees; objective evidence of limitation of extension to three degrees, without functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.   


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent prior to July 26, 2007 for the service-connected chondromalacia patella with osteoarthritis of the left knee and in excess of 30 percent from September 1, 2008, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 5260 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for a left knee disorder was received in December 2006.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in December 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a supplemental statement of the case was issued in January 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in December 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with fee-based and VA examinations to determine the nature and severity of his claimed disability. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held:  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

Factual Background

In a February 2006 VA x-ray report, the examiner noted severe degenerative arthritis involving the left knee.  

In private treatment records dated from July to September 2006, the Veteran complained of left knee pain.  Upon examination in a September 2006 note, the examiner found full motion and full strength with pain and tenderness posterolateral. 

October and November 2006 and January 2007 VA progress notes reported that the Veteran was seen for slowly worsening problems and pain in the knee.  On physical examination, the examiner noted a mild antalgic gait on the left knee, neutral alignment, no effusion, no increased warmth, full range of motion, no medial or lateral laxity and some medial joint line tenderness.  An x-ray report found near bone on bone medially with tricompartmental degenerative joint disease, with medial compartment by far the worst.  The impression was left knee advanced arthritis.  In the November 2006 VA progress note, the examiner noted that he was seen for the fifth of five Hyalgan injections with minimal improvement.  

An October 2006 VA MRI report found tears of the posterior horns of the medial and lateral menisci, an anterior cruciate ligament (ACL) tear, and severe degenerative changes.  

During a May 2007 fee-based examination, the Veteran reported he last worked as a forklift operator in September 2006, but had to terminate gainful employment due to recurrent mechanical low back pain.  He reported squatting or kneeling increased his left knee pain.  The Veteran complained of intermittent swelling, popping and clicking.  He reported his left knee locks and gives way with associated throbbing. The Veteran also denied any significant flare-ups or incapacitating pain that has required bed rest of hospitalization in the last year.  Upon examination, the examiner noted he ambulates with a cane in his left hand with slow heel-toe gait mechanics.  The left knee was negative for interarticular effusion.  Active range of motion was zero degree of extension and flexion to 90 degrees with mild complaints of mediolateral joint line pain.  Cruciate and collateral ligaments are intact without evidence of instability pattern.  He had a negative Lachman's, anterior drawer, and McMurry's examinations.  There was mild pain to palpation over the mediolateral joint line space.  Pain was reproduced with passive range of motion.  There was moderate patellofemoral crepitus with terminal extension.  Neurovascular status of the left knee was intact.  An x-ray report noted moderate osteoarthritis of the left knee.  The left knee was ranged three consecutive times without swelling, further loss of range of motion, or significant fatigability.  The diagnosis was left knee chondromalacia of the patellae with associated moderate osteoarthritis.  

In July 2007, VA progress notes indicate he underwent a total left knee replacement. 

During a September 2007 VA follow-up, the Veteran reported that he was doing well with minimal pain.  He admitted that he is not doing his exercises like he should.  Upon examination, flexion was to 95 degrees with extension to 5 degrees.  The incision was well-healed and there was minimal effusion.  

In a March 2008 VA progress note, the Veteran reported that he twisted his left knee and that the pain and swelling were getting worse.  An x-ray report found left total knee prosthesis in good location.  There was minimal decreased bone density of the inner surface of the patella apparently underneath the prosthetic part.  The Veteran was reportedly "not satisfied" with his left knee.  

In an April 2008 VA physical therapy note, the Veteran reported that since his surgery he was able to walk better, but that the pain is same as before surgery.  The examiner noted that the last knee flexion measurement was to 110 degrees.  The Veteran complained of pain aggravated by the bent position and sitting more than 10 minutes.  He described the pain as stabbing and globally located at the anterior and medial knee joint with intermittent swelling.  Upon examination, the examiner found a minimal antalgic gait and otherwise functional gait patterns.  He had a healed left anterior knee surgical scar, no edema, and minimal callor as compared to the right.  Range of motion lacked three degrees of extension, and flexion was to 93 degrees.  There was no tenderness to palpation.  After riding a stationary bike, the Veteran reported that his knee "loosened up a bit" and the examiner noted improved range of motion. 

During a July 2008 VA orthopedic consult, the Veteran complained of a constant clicking and popping ever since his total knee replacement.  Upon examination, the examiner noted a well-healed midline anterior scar with no swelling or obvious signs of infection.  He had full extension and flexion to 100 degrees with mild opening on varus stress. 

In a December 2008 VA progress note, the Veteran reported good pain relief with his current pain medication regimen. 

During a May 2009 VA examination, the Veteran reported constant left knee pain, limited movement, and the inability to crawl or squat.  He reported a constant, achy, and shooting pain.  The Veteran also complained of severe flare-ups several times daily during which he cannot move his knee for seconds.  The Veteran also complained of swelling, but denied deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking or effusion.  He stated he uses a cane and left knee brace for walking.  He also reported standing limitation of a few minutes and walking limitation of a few to 100 yards.  Upon examination, the examiner noted he had an antalgic gait with the use of cane.  Ranges of motion findings were flexion to 90 degrees with pain at 90 degrees and no additional limitation of motion on repetitive use.  Extension was to zero degrees with no painful movement and no additional loss of motion on repetitive use.  The diagnosis was left knee injury status post arthroplasy.  The examiner noted that he last worked in 2006 as a Wal-Mart fork lift operator full time.  He had increased left knee pain while operating a forklift.  The examiner noted significant effects of his disability on occupation with increased absenteeism.  The Veteran can perform activities of daily living independently. 

In VA progress notes dated from April 2009 to February 2010, there are two complaints of knee pain found in November 2009 and February 2010. 

During a December 2010 fee-based examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, and pain.  He reported he does not experience heat, redness, tenderness, drainage, effusion, subluxation or dislocation.  The Veteran reported experiencing flare-ups as often as once per day and each time for 24 hours, precipitated by physical activity and stress.  During flare-ups, he experiences functional impairment described as pain and swelling.  He reported difficulty with walking and pain with standing for very long periods.  The examiner noted that he had a total knee replacement in July 2007.  He denied any incapacitation.  He reported he has painful motion and weakness of the replacement joint.  He cannot kneel or get down on his knees, and he also cannot climb.  Upon physical examination, the examiner noted that the Veteran's posture was normal and he walked with a normal gait.  The left knee had tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There is no subluxation.  Range of motion findings included flexion to 80 degrees with pain at 70 degrees and extension to zero degrees.  Upon repetitive motion, function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted he was unable to perform stability tests for the left knee because of the total knee replacement.  An x-ray report from that time showed total knee replacement.  The diagnosis was status post total knee replacement, left knee, with residual scar.  The effect of the Veteran's usual occupation is limited standing and walking, and effect on daily living included limited squatting. 

Analysis

A June 2007 RO decision continued the Veteran's 10 percent disability rating for chondromalacia patella with osteoarthritis of the left knee under Diagnostic Codes 5299-5260.  In a September 2007 decision, the RO recategorized the Veteran's left knee disorder as status-post total left knee replacement.  The RO assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence for a left knee replacement effective July 26, 2007, and assigned a 30 percent disability rating from September 1, 2008, under Diagnostic Code 5055.  

Prior to July 26, 2007

Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis which is established by x-ray studies:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by x-ray studies, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent evaluation is warranted for 
x-ray evidence of arthritic involvement of two or more major joints, and a 20 percent rating is warranted when there is x-ray evidence of arthritic involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by x-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Therefore, with x-ray evidence of degenerative changes and objective demonstration of painful, but not compensably limited motion, the limitation of motion due to pain must be taken into consideration in the determination of whether, and to what degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Following a review of the evidence pertinent to the Veteran's left knee disabilities noted above, particularly the May 2007 VA examination report, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent for the left knee disability prior to July 26, 2007.  The Veteran's left knee disability was shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knee giving way; degenerative changes on x-ray study; but with objective evidence of limitation of flexion to, at worst, 90 degrees on the left; without objective evidence of limitation of extension, including functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.  

Although the measured limitation of flexion to 90 degrees in the left knee would represent limitation of motion that is less than compensable under Diagnostic Code 5260, in consideration of the painful motion, a 10 percent evaluation can and has been assigned to the left knee disability under Diagnostic Code 5260.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.  It does not, however, approximate the requisite criteria for a disability evaluation in excess of the currently assigned 10 percent rating for the knee.  Given the fact that there is no limitation of motion of extension of the knee, including that attributed to pain, there is no basis to assign a separate rating based upon such limitation under Diagnostic Code 5261.  

Consideration has been given to other potentially applicable diagnostic codes.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that neither subluxation nor lateral instability has been objectively demonstrated on any examination, a separate evaluation under Diagnostic Code 5257 is not warranted for either knee.

Finally, as the Veteran does not have ankylosis of the left knee, a rating under Diagnostic Code 5256 would not be appropriate.  Neither does he have impairment of the tibia and fibula such that a rating under Diagnostic Code 5262 would be appropriate.

In conclusion, the Board has considered all of the applicable evidence relating to the Veteran's left knee disability prior to July 26, 2007, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  The Board recognizes that the Veteran has manifested considerable subjective complaints that may appear to have much greater impact on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  

The service-connected left knee disability with degenerative changes is properly rated at 10 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for the Veteran's left knee disorder for the period prior to July 26, 2007; there is no doubt to be resolved; and a rating higher than 10 percent is not warranted for the left knee.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

From September 1, 2008

As noted above, following the total knee replacement surgery in July 2007, his left knee disability was re-evaluated under Diagnostic Code 5055, the criteria for evaluating knee replacement (prosthesis).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5055, a 30 percent evaluation is the minimum rating.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A total evaluation is assigned for 1 year following implantation of the prosthesis.

Given its review of the medical evidence of record during this time period, the Board finds that a rating in excess of 30 percent is not warranted.  In this regard, the Veteran does not have intermediate degrees of residual disability or the limitation of motion of the knee (even in consideration of functional loss due to painful motion) that would support a higher rating under Diagnostic Codes 5256, 5260, 5261 or 5262.  Further, neither subluxation or lateral instability has been objectively demonstrated.  He does not have ankylosis of the right knee, extension limited to 30 degrees or nonunion of the tibia and fibula with loose motion requiring a brace.  The Board is aware that the objective findings of the May 2009 VA and December 2010 fee-based examinations showed evidence of some painful motion (flexion to, at worst, 80 degrees with extension limited to three degrees); however, these symptoms do not rise to a level of severe painful motion or weakness, as is required for the 60 percent rating.  For these reasons, the Board finds that an evaluation in excess of 30 percent for the left knee disability status post total knee replacement is not warranted for the period beginning September 1, 2008.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed regarding the left knee, and which are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  

Both Periods

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's service-connected knee disability is productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  Moreover, although the May 2009 examiner noted significant effects of his disability on occupation with increased absenteeism, there has been no objective showing that the Veteran's service-connected left knee disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  Additionally, during the May 2007 fee-based examination, the Veteran reported he left employment due to low back pain and not due to his left knee disability.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating for a left knee disability in excess of 10 percent prior to July 26, 2007, and in excess of 30 percent from September 1, 2008 is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


